DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 01/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

3.          In response to the Office action dated on 09/16/2021 the Amendment has been received 

on 12/15/2021.

            Claims 1-20 are currently pending in this application.


Response to Arguments

4.        Applicant’s arguments, see pages 6-9, filed on 12/15/2021, with respect to the rejections of claims 1-20 have been fully considered and are persuasive.  Therefore, all the rejection Furbee et al. (US Patent 4,799,248) and Wu et al. (US Patent 7,792,241 B1). 
           Rejections based on newly cited references follow.
            
Claim Rejections - 35 USC § 102

5.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.         Claims 1, 6, 7 and 14-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Furbee et al. (US Patent 4,799,248).
            With respect to claim 1, Furbee et al. teach an x-ray tube comprising (see abstract; Figs. 1-3 and 12; column 1, line 38 – column 2, line 45 and column 3, line 9 – column 4, line 18): 
         a focusing cup (18); an anode (14); a first filament (F1) positioned in a first location  (42) between the focusing cup (18) and the anode (14), the first filament (F1) having a first size (see column 3, line 49 – column 4, line 18); a second filament (F2) positioned in a second location 

    PNG
    media_image1.png
    314
    577
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    248
    336
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    269
    376
    media_image3.png
    Greyscale

is substantially the same as the first size (see column 3, line 49 – column 4, line 18); and a switching mechanism (60/72) configured (see Fig. 12) to engage the second filament (F2) upon failure of the first filament (F1) (see column 3, line 49 – column 4, line 18).
           With respect to claim 6, Furbee et al. teach the x-ray tube of claim 1 (see abstract; Figs. 1-3 and 12; column 1, line 38 – column 2, line 45 and column 3, line 9 – column 4, line 18), wherein the switching mechanism (60) is a mechanical switch (72) (see Fig. 12).
          With respect to claim 7, Furbee et al. teach the x-ray tube of claim 1 (see abstract; Figs. 1-3 and 12; column 1, line 38 – column 2, line 45 and column 3, line 9 – column 4, line 18), wherein the switching mechanism includes at least one transistor or relay configured to automatically engage the second filament upon the failure of the first filament.
          With respect to claim 14, Furbee et al. teach a method for producing x-rays from an x-ray tube (10), the method comprising (see abstract; Figs. 1-3 and 12; column 1, line 38 – column 2, line 45 and column 3, line 9 – column 4, line 18): receiving a first activation request for the x-ray tube (10); activating a first filament (F1) in the x-ray tube (10) to generate a first x-ray imaging beam; receiving an indication that the first filament (F1) has failed (see abstract; Figs. 1-3 and 12; column 1, line 38 – column 2, line 45 and column 3, line 9 – column 4, line 18); based on the indication that the first filament (F1) has failed, engaging a second filament (F2) in the x-ray tube (10); receiving a second activation request for the x-ray tube (10); and activating a second filament (F2) in the x-ray tube (10) to generate a second x-ray imaging beam that is substantially similar the first x-ray imaging beam (see abstract; Figs. 1-3 and 12; column 1, line 38 – column 2, line 45 and column 3, line 9 – column 4, line 18).
         With respect to claim 15, Furbee et al. teach the method of claim 14 (see abstract; Figs. 1-3 and 12; column 1, line 38 – column 2, line 45 and column 3, line 9 – column 4, line 18), wherein activating the first filament comprises applying a voltage across the first filament (F1) (see abstract; Figs. 1-3 and 12; column 1, line 38 – column 2, line 45 and column 3, line 9 – column 4, line 18).
          With respect to claim 16, Furbee et al. teach the method of claim 14 (see abstract; Figs. 1-3 and 12; column 1, line 38 – column 2, line 45 and column 3, line 9 – column 4, line 18), wherein activating the second filament comprises applying a voltage across the second filament (F2) (see abstract; Figs. 1-3 and 12; column 1, line 38 – column 2, line 45 and column 3, line 9 – column 4, line 18).
          With respect to claim 17, Furbee et al. teach the method of claim 14 (see abstract; Figs. 1-3 and 12; column 1, line 38 – column 2, line 45 and column 3, line 9 – column 4, line 18), wherein engaging the second filament (F2) comprises switching a mechanical switch (72) (see Fig. 12).
           With respect to claim 18, Furbee et al. teach the method of claim 14 (see abstract; Figs. 1-3 and 12; column 1, line 38 – column 2, line 45 and column 3, line 9 – column 4, line 18), wherein the indication that the first filament (F1) has failed is a trigger signal generated based on a high resistance of the first filament (F1) (see abstract; Figs. 1-3 and 12; column 1, line 38 – column 2, line 45 and column 3, line 9 – column 4, line 18).

Claim Rejections - 35 USC § 103

8.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.         Claims 2-5, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Furbee et al. (US Patent 4,799,248) as applied to claim 1 above, and further in view of Wu et al. (US Patent 7,792,241 B2).
            With respect to claim 2, Furbee et al. teach the x-ray tube of claim 1 (see abstract; Figs. 1-3 and 12; column 1, line 38 – column 2, line 45 and column 3, line 9 – column 4, line 18) but fails to explicitly mention a first electrode and a second electrode positioned between the second filament and the anode, wherein the first electrode is positioned opposite an electron beam path from the second electrode.
          Wu et al. discloses a system/method for operating an X-ray tube configured to switch from a first filament (110) to second filament (106) which explicitly teaches a first electrode (108) and a second electrode (108) positioned between the second filament (106) and the anode (100), 
    PNG
    media_image4.png
    679
    522
    media_image4.png
    Greyscale
wherein the first electrode (108) is positioned opposite an electron beam path (114) from the second electrode (108) (see Figs 5, 8 and 9; column 5, line 57 – column 6, line 59) providing user with the capabilities to generate essentially same size and shape focal spot at the same location on the anode (100) while rapidly switching between filaments for intended use (see Figs. 5, 8 and 9).
            Furbee et al. and Wu et al. disclose similar methods/apparatuses for operating the X-ray tube.  
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the first electrode and the second electrode positioned between the second filament and the anode, wherein the first electrode is positioned opposite an electron beam path from the second electrode as suggested by Wu et al. in the apparatus of Furbee et al., since such a modification would provide user with the capabilities to generate essentially same size and shape focal spot at the same location on the anode while rapidly switching between filaments for intended use.
           It would have been obvious to treat Furbee et al. and Wu et al. as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claim 2 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
           With respect to claim 3, Furbee et al. (see abstract; Figs. 1-3 and 12; column 1, line 38 – column 2, line 45 and column 3, line 9 – column 4, line 18) as modified by Wu et al. (see Figs 5, 8 and 9; column 5, line 57 – column 6, line 59) teach the x-ray tube of claim 2, wherein Wu et al. teach that the first electrode (108) and the second electrode (108) are configured to, when a first control signal is applied across the first and second electrode, generate an electric field that moves an electron beam in a first direction (see Figs 5, 8 and 9; column 5, line 57 – column 6, line 59).
            With respect to claim 4, Furbee et al. (see abstract; Figs. 1-3 and 12; column 1, line 38 – column 2, line 45 and column 3, line 9 – column 4, line 18) as modified by Wu et al. (see Figs 5, 8 and 9; column 5, line 57 – column 6, line 59) teach the x-ray tube of claim 3, wherein: the first filament (F1) is configured to generate a first electron beam having a first focal spot (14a) on the anode (14); the second filament (F2) is configured to generate a second electron beam; and the first control signal is configured to move the second electron beam such that the second electron beam has a second focal spot (14a) on the anode that is substantially the same as the first focal spot (14a) (see abstract; Figs. 1-3 and 12; column 1, line 38 – column 2, line 45 and column 3, line 9 – column 4, line 18).
          With respect to claim 5, Furbee et al. (see abstract; Figs. 1-3 and 12; column 1, line 38 – column 2, line 45 and column 3, line 9 – column 4, line 18) as modified by Wu et al. (see Figs 5, 8 and 9; column 5, line 57 – column 6, line 59) teach the x-ray tube of claim 4, wherein Wu et al. teach a third electrode (112) and a fourth electrode (112), wherein the third electrode (112) and the fourth electrode (112) are configured to, when a second control signal is applied across the third and the fourth electrode, generate an electric field that moves the electron beam in a second direction (see Figs. 5-9) in order to provide user with the capabilities to generate essentially same size and shape focal spot at the same location on the anode while rapidly switching between filaments for intended use.
          With respect to claim 19, Furbee et al. (see abstract; Figs. 1-3 and 12; column 1, line 38 – column 2, line 45 and column 3, line 9 – column 4, line 18) as modified by Wu et al. (see Figs 5, 8 and 9; column 5, line 57 – column 6, line 59) teach the method of claim 14, wherein Wu et al. teach activating a control signal applied across at least one pair of electrodes positioned opposite an electron beam path of the x- ray tube (see Figs. 5-9) in order to provide user with the capabilities to generate essentially same size and shape focal spot at the same location on the anode while rapidly switching between filaments for intended use.
           With respect to claim 20, Furbee et al. (see abstract; Figs. 1-3 and 12; column 1, line 38 – column 2, line 45 and column 3, line 9 – column 4, line 18) as modified by Wu et al. (see Figs 5, 8 and 9; column 5, line 57 – column 6, line 59) teach the method of claim 19, wherein Wu et al. teach the control signal is activated concurrently with the activation of the second filament (see Figs. 5-9) in order to provide user with the capabilities to generate essentially same size and shape focal spot at the same location on the anode while rapidly switching between filaments for intended use.
            
  10.         Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US Patent 7,792,241 B2) in view of Furbee et al. (US Patent 4,799,248).
            With respect to claim 8, Wu et al. teach an x-ray tube comprising (see Figs 5, 8 and 9; column 5, line 57 – column 6, line 59): a first focusing cup (104); a second focusing cup (102); an anode (100); a first filament (110) located between the first focusing cup (104) and the anode (100); a second filament (106) positioned between the second focusing cup (102) and the anode (100); and a switching mechanism (28) configured to engage the second or the first filament (see Figs. 8 and 9; column 5, line 57 – column 6, line 59) but fail to explicitly mention that the switching mechanism configured to engage the second filament upon failure of the first filament.

           Furbee et al. discloses a system/method for operating an X-ray tube configured to switch from a first filament (F1) to second filament (F2) which explicitly teach a switching mechanism configured to engage the second filament upon failure of the first filament in order to provide user with the capabilities to generate essentially same size and shape focal spot at the same location on the anode while rapidly switching between filaments for intended use (see abstract; Figs. 1-3 and 12; column 1, line 38 – column 2, line 45 and column 3, line 9 – column 4, line 18).
            Furbee et al. and Wu et al. disclose similar methods/apparatuses for operating the X-ray tube.  
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide as suggested by Furbee et al. in the apparatus of Wu et al., since such a modification would provide user with the capabilities to generate essentially same size and shape focal spot at the same location on the anode while rapidly switching between filaments for intended use.
           It would have been obvious to treat Furbee et al. and Wu et al. as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claim 2 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
           With respect to claim 9, Wu et al. (see Figs 5, 8 and 9; column 5, line 57 – column 6, line 59) as modified by Furbee et al. (see abstract; Figs. 1-3 and 12; column 1, line 38 – column 2, line 45 and column 3, line 9 – column 4, line 18) teach the x-ray tube of claim 8, further comprising a first electrode (108) and a second electrode (108) positioned between the second filament (106) and the anode (100), wherein the first electrode (108) is positioned opposite an electron beam path (114) from the second electrode (108) (see Figs. 8 and 9; column 5, line 57 – column 6, line 59).
            With respect to claim 10, Wu et al. (see Figs 5, 8 and 9; column 5, line 57 – column 6, line 59) as modified by Furbee et al. (see abstract; Figs. 1-3 and 12; column 1, line 38 – column 2, line 45 and column 3, line 9 – column 4, line 18) teach the x-ray tube of claim 9, wherein the first electrode (108) and the second electrode (108) are configured to, when a first control signal is applied across the first (108) and second electrode (108), generate an electric field that moves an electron beam in a first direction (see Figs. 8 and 9; column 5, line 57 – column 6, line 59).
           With respect to claim 11, Wu et al. (see Figs 5, 8 and 9; column 5, line 57 – column 6, line 59) as modified by Furbee et al. (see abstract; Figs. 1-3 and 12; column 1, line 38 – column 2, line 45 and column 3, line 9 – column 4, line 18) teach the x-ray tube of claim 10, wherein: the first filament (110) is configured to generate a first electron beam (116) having a first focal spot (118) on the anode (100); the second filament (106) is configured to generate a second electron beam (114); and the first control signal is configured to move the second electron beam such that the second electron beam has a second focal spot (119) on the anode that is substantially the same as the first focal spot (118) (see Figs 5, 8 and 9; column 5, line 57 – column 6, line 59).
           With respect to claim 12, Wu et al. (see Figs 5, 8 and 9; column 5, line 57 – column 6, line 59) as modified by Furbee et al. (see abstract; Figs. 1-3 and 12; column 1, line 38 – column 2, line 45 and column 3, line 9 – column 4, line 18) teach the x-ray tube of claim 8, wherein the first filament (110) is configured to generate a first electron beam (116) having a first focal spot  (118) on the anode (100); the second filament (106) is configured to generate a second electron beam (114); and the first focusing cup (104) and the second focusing cup (102) are positioned such that the second electron beam (114) has a second focal spot (119) on the anode (100) that is substantially the same as the first focal spot (118) (see Figs 5, 8 and 9; column 5, line 57 – column 6, line 59).
             With respect to claim 13, Wu et al. (see Figs 5, 8 and 9; column 5, line 57 – column 6, line 59) as modified by Furbee et al. (see abstract; Figs. 1-3 and 12; column 1, line 38 – column 2, line 45 and column 3, line 9 – column 4, line 18) teach the x-ray tube of claim 8, wherein the switching mechanism is an X-ray controller (28) but fail to explicitly mention that the switching mechanism is a mechanical switch.
           Furbee et al. explicitly teaches that the switching mechanism is a mechanical switch (see Fig. 12; column 3, line 49 – column 4, line 18). 
           It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide switching mechanism comprising a mechanical switch as suggested by Furbee et al. in the apparatus of Wu et al., since such a modification would provide user with simpler and more reliable filament switching mechanism with lower operational cost. 
         
Conclusion

11.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Irakli Kiknadze  
/IRAKLI KIKNADZE/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        /I.K./   February 24, 2022